By the Court, Sutherland, J.
The premises in question were purchased by Zachariah Feller from Henry N. Hoffman in June, 1820, for the sum of $1750. The consideration was paid by Zachariah Feller, but the deed was, by his directions, taken in the name of bis nephew, Zachariah D. Feller, the lessor of the plaintiff. The question is, whether the estate vested absolutely in the lessor, or whether it is a case of an implied or resulting trust in favor of the individual who paid the purchase money.
The payment of the consideration by Zachariah Feller is clearly proved, and that is prima facie sufficient to establish a resulting trust. (1 Johns. Ch. R. 586, and 2 Johns. Ch. R. 408, 451, where the subject is fully discussed, and all the English authorities collected and considered.) But as a resulting trust may be proved, so it may be rebutted by paroi evidence; (2 Atk. 98; Amb. 126; Dougl. 24; 2 Johns. Ch. R. 416 ; 2 Madd. Ch. 113 ; Dyer v. Dyer, 2 Cox, 94 ; 1 Cox, 15 ; 1 Swanston, 18 ;) and I think the evidence in the case clearly shews that the purchase was not made by Zachariah Feller for his own benefit, but that he intended it as a gift and advancement to his nephew. Mr. Rowley, who drew the deed and witnessed its execution, testifies that Zachariah Feller directed the deed to be delivered to him, the witness, for Zachariah D. Feller, the grantee, which was accordingly done ; and he retained it in his possession until *470after the death of Zachariah Feller. He declared to John D. and David Feller, that he intended to give the lessor of the plaintiff a part of his farm, in order to make him equal in point of property with his brothers, to whom their father had given the largest portion of his estate by his will; and he afterwards declared to the same witnesses, that he had given to Zachariah D. Feller the quarter of his farm which he bought of Henry N. Hoffman. He told Mr. Rowley that the conveyance was intended as a provision for Zachariah D. Feller, according to the understanding when he came to live with him. This evidence completely repels all idea of a resulting trust. Admitting apart of the consideration or inducement to the making of this conveyance to the lessor to have failed, it cannot he set up at law, and would have no effect upon the legal title. (2 Johns. R. 177, 179, note.)
Judgment for plaintiff